PER CURIAM.
Appellant-defendants seek review of a final judgment, which granted specific performance of an option to purchase provision contained in a written lease. The facts and positions of the parties are sufficiently recited in Industrial Supplies, Inc. of Florida v. Heredia, Fla.App.1971, 247 So.2d 510, which reversed and remanded a final summary judgment which had earlier been entered in favor of defendants, Mr. and Mrs. Heredia.
Where the chancellor is the trier of the facts, his findings of fact are accorded the weight of a jury verdict. The final judgment which is then entered comes to the appellate court clothed with a presumption of correctness. Therefore, the appellant bears the burden of demonstrating reversible error.
We have considered the record, briefs, and arguments of counsel in the light of the controlling principles of law and the applicable state constitutional and statutory provisions. We have concluded that the record contains substantial competent evidence to sustain the judgment granting *710specific performances of the option provision.
For the reason that the appellants have failed to make reversible error appear, the judgment appealed is affirmed.
Affirmed.